Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 1 of 44

 

AO 106 (Rev. 04/10) Application for a Search Warrant -
FED LADEN

VED
UNITED STATES DISTRICT COURT _
for the AUG 25 2017

Western District of Washington CLERK US, DISTRICT COURT
iT WESTERN DISTRICT OF WASHINGTON AT OE

Case No. MW O\ ]- 5A]

 

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

iPhone Cellular Phone with Target
Telephone Number 360-591-1088

Nae ae ee nee” ne Se”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

P "BRE RCS eee 4 ait iS REGRGa hereto and incorporated herein by this reference.

locatedinthe | —~ Western District of —__ Washington , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B, which is attached hereto and incorporated herein by this reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
(Wf contraband, fruits of crime, or other items illegally possessed;
® property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. 841 and 846 Drug Trafficking
18 U.S.C. 1343 and 1346 Honest Services Fraud
18 U.S.C. 242 Deprivation of Civil Rights

The application is based on these facts:

See attached Affidavit

a Continued on the attached sheet.

O} Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attachedsheet.

 

 

Applicant’s signature

Special Agent Richard C. Schroff

Printed name and title

Sworn to before me and signed in my presence.

 

Date: 08/25/2017 iv

 

Judge's signature

City and state: TACOMA, WASHINGTON HON. David. W. Christel, U.S. MAGISTRATE JUDGE |

Printed name and title

2016R00334

 
Oo Oo NKR HW BW HY

PO NM bw HN NH NH WN NO NO HR Re Ke He Fe EF Se Re
oOo tN HN ON FP WO NY YF DW CO eB nH OH FP W NY YK OC

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 2 of 44

AFFIDAVIT OF SPECIAL AGENT RICHARD C. SCHROFF

STATE OF WASHINGTON )
SS

COUNTY OF PIERCE

I, Richard C. Schroff, being first duly sworn on oath, depose and say:
INTRODUCTION

1. I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI),
and have been employed as a criminal investigator with the FBI since July of 2014. [am
a graduate of the FBI Academy in Quantico, Virginia and have attended various other
trainings such as the U.S. Department of Justice, Asset Forfeiture/Money Laundering
Section’s Basic Financial Investigation Seminar and a seminar on public corruption lead
by the FBI's Public Corruption Unit. The FBI is responsible for enforcing federal
criminal statutes of the United States. While employed by the FBI, I have investigated
violent crime, cases of child exploitation, violations involving controlled substances, and
other criminal matters which can generally be referred to as white collar crime. I have
gained experience through training and everyday work relating to conducting these types
of investigations. As a case agent, I have been assigned to lead an Organized Crime Drug
Enforcement Task Force (OCDETF) focused on a cartel affiliated drug trafficking
organization and have also investigated individual drug dealers responsible for
distributing various controlled substances in Indian Country. I am currently assigned to
investigate matters involving public corruption. As a federal law enforcement officer
engaged in enforcing the criminal laws of the United States, I am authorized by the
Attorney General to request search warrants.

2. The FBI is conducting an investigation concerning Charles Andrew
STOCKER, a Corrections Officer formerly employed with the City of Aberdeen,
Washington. As part of the initial investigation, STOCKER was charged by complaint
on February 22, 2017 with two counts of Aiding and Abetting Drug Trafficking in

AFFIDAVIT OF RICHARD C. SCHROFF - 1 UNITED STATES ATTORNEY
1201 PAciFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
oOo Oo NN WN A BP WY NH

OO NH BH NO KN PV KL KN RO eRe Re Ree eee eee eee ee
So ADHD MN FF WO NY YF DOD OBO eH NDT DH HA FP W NY KK OCS

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 3 of 44

violation of 18 U.S.C. § 2 and two counts of Misprision of Felony in violation of 18
U.S.C. § 4 for providing information pertaining to law enforcement operations to those
involved in drug trafficking and failing to report that drug trafficking to the appropriate
authorities. He was subsequently indicted on March 15, 2017 on all four counts. In
connection with this portion of the investigation, the FBI obtained a search warrant that
authorized the seizure and search of STOCKER’s mobile telephone, which is an iPhone,
for evidence of any communication STOCKER may have had with those involved in
drug trafficking, as more fully described in attachment B and below. As set forth more
fully below, at the time the prior search warrant was authorized, the FBI did not possess
the technology to unlock STOCKER’s locked telephone. The FBI now possesses the
technology to unlock the phone. Therefore, I am requesting that the Court issue another
search warrant to search the phone for evidence sought pursuant the previously issued
warrant.

3. In addition, the FBI’s continuing investigation has developed information
that while employed as a corrections officer, STOCKER engaged in sexual contact with
various female prisoners that were under his direct supervision. In exchange for the
sexual contact, it appears that STOCKER gave these female prisoners benefits such as:
(1) providing coffee, ice cream, fast food, and non-prescription medications; (2) releasing
prisoners from jail early or releasing them on a furlough; and (3) not reporting to the
Washington Department of Corrections (DOC) that a prisoner was in custody while there
was a DOC warrant for her arrest.

4. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; interviews of witnesses; my
review of records related to this investigation; communications with others who have
knowledge of the events and circumstances described herein; and information gained
through my training and experience. Because this Affidavit is submitted for the limited

purpose of establishing probable cause in support of the application for a search warrant,

AFFIDAVIT OF RICHARD C. SCHROFF - 2 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
Oo eo ss KH NH FS WW WH

Bo NO NH NH WN NY WN WN NO KH KF HF FH Se eRe See
eo ~~ NH FA FP |] NH YF COS OBO SB IT KH ON FF W HYPO KK S&S

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 4 of 44

it does not set forth each and every fact that I or others have learned during the course of
this investigation. I have set forth only the facts that J believe are relevant to the
determination of probable cause to believe STOCKER has committed the crimes of Drug
Trafficking in violation of Title 21, United States Code, Sections 841(a)(1) and 846;
Honest Services Fraud, in violation of Title 18, United States Code, Section 1343 and
1346; and Deprivation of Civil Rights, in violation of Title 18, United States Code,
Section 242, and that evidence, fruits, and instrumentalities of those offenses will be
found stored on the STOCKER’S iPhone, which was assigned the phone number 360-
591-1088 at the time of its seizure, (hereinafter the “SUBJECT DEVICE”). The
SUBJECT DEVICE has been in FBI secure evidence storage located in Seattle,
Washington since its seizure on July 20, 2016 pursuant to a warrant issued by the
Honorable J. Richard Creatura.

5. Given the technological difficulties in unlocking the password-protected
iPhone, the FBI was unable to search the seized SUBJECT DEVICE at that time for
evidence sought by the warrant previously issued by Magistrate Judge Creatura. As set
forth more fully below, the FBI now has the technological capabilities to search the
SUBJECT DEVICE for relevant evidence. However, since a significant period has
passed since the SUBJECT DEVICE was seized, I am requesting a new search warrant to
search for the evidence listed in Attachment B to the warrant issued by Magistrate Judge
Creatura (the “Drug Trafficking Evidence”). In addition, further investigation has
revealed that probable cause exists to believe that STOCKER committed the crimes of
Honest Services Fraud, in violation of Title 18, United States Code, Section 1343 and
1346, and Civil Rights offenses, in violation of Title 18, United States Code, Section 242,
involving exchanging benefits with an inmate for sexual favors, and that evidence of such
misconduct is on the SUBJECT DEVICE.

BACKGROUND

6. On June 20, 2016, the FBI seized the SUBJECT DEVICE pursuant to a

search warrant issued by Magistrate Judge Creatura. A copy of that warrant, along with

AFFIDAVIT OF RICHARD C. SCHROFF - 3 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

. TACOMA, WASHINGTON 98402
(253) 428-380
Oo Oo NH WH BPW NY

NO we NO HN HN NY HY NHN NY RP HR RF Re Re Ree ee ee
So SN NHN OH FB WD NY KSK& OD ODO Ce I DB  B WO NY KF CO

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 5 of 44

the affidavit submitted in support of its application, is attached to this affidavit and
application for a search warrant as Exhibit 1, and incorporated herein.

7. After seizing the SUBJECT DEVICE, FBI Agents sought to search it for
evidence of violations of Title 21, United States Code, Sections 841(a)(1) and 846
pursuant to Attachment B of the previously issued warrant. See Exhibit 1, Attachment B.
However, FBI Agents were unable to search SUBJECT DEVICE because they did not
have the password required to login to the SUBJECT DEVICE and, at the time, did not
have other technological means to gain access to the SUBJECT DEVICE. Since its
seizure, the SUBJECT DEVICE has been powered off and in airplane mode while stored
in the FBI’s secure evidence storage facility in Seattle, Washington. As a result, it is not
possible for anyone to have accessed or changed its contents remotely and therefore the
contents of the SUBJECT DEVICE will be as they were at the time of seizure. Asa
further result of how it has been stored, the SUBJECT DEVICE will not have undergone
periodic software updates, which means it will be running the same type and version of
the operating system as it was at the time of seizure.

8. In May 2017, I consulted with experts at the FBI’s Operational Technology
Division, which oversees various programs involving the exploitation of digital devices
such as SUBJECT DEVICE. I was made aware that the FBI was in the process of
obtaining new software which would allow access to devices of the same make and
model as SUBJECT DEVICE which are running the same version of the operating
system which SUBJECT DEVICE is likely to be running, based off of when it was seized
and placed into airplane mode. It is likely that this new software will allow Agents to
access SUBJECT DEVICE in order to search it for the items described in Attachment B
of this affidavit, which includes: (1) the evidence sought by the previous search warrant;
and (2) evidence relating to additional crimes the FBI has continued to investigate after

the seizure of the SUBJECT DEVICE.

AFFIDAVIT OF RICHARD C. SCHROFF - 4 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
Ne NO NYO NO NY WY NY ND WD YR YR RR RP Re ee eS ee
eS 417 NB OO FP WwW NY KY DBD CO CH TH A FB WW NYO KH CO

oe ND WNW BRB WN

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 6 of 44

LEGAL PROVISIONS
9. Title 18, United States Code, Sections 1343 and 1346 make it a crime for a
public official to devise a scheme or artifice to deprive the public of its intangible right of
honest services by engaging in bribery and kickback schemes. The elements of honest
services fraud are:

a. First, the defendant devised or participated in a scheme to defraud
the public of his or her honest services through bribery or in exchange for kickbacks;

b. Second, the defendant owed a fiduciary duty to the defrauded public;
c. Third, the defendant acted knowingly and with an intent to defraud;

d. Fourth, the defendant made a material misrepresentation or
concealment of fact in furtherance of the scheme to defraud;

e. Fifth, the defendant transmitted or caused to be transmitted, any
writing signal, or sound by means of a wire communication in interstate commerce that
advanced the scheme.

A public official, like STOCKER, is “guilty of honest-services fraud if he accepts
something of value in exchange for an official act.” United States v. Renzi, 769 F.3d 731,
744. The Supreme Court has specifically stated that the honest-services fraud statute
“draws content ... from” the federal bribery statute, United States v. Skilling, 561 U.S.
358, 412-13 (2010), which describes bribery as involving “anything of value.” 18 U.S.C.
§ 201(b)(1). In the Ninth Circuit, the “’thing of value’ is defined broadly to include ‘the
value which the defendant subjectively attaches to the items received.’” Renzi, 769 F.3d
at 744 (quoting United States v. Gorman, 807 F.2d 1299, 1305 (6th Cir. 1986). The
Second Circuit has stated “sexual intercourse, or the promise of sexual intercourse, is a
thing of value under a bribery statute.” United States v. Girard, 601 F.2d 69, 71 (2nd Cir.
1979). Furthermore, the Fifth Circuit has expressly held that “furnishing sexual services
provides a ‘thing of value’ sufficient to constitute bribery” for purposes of the honest

services fraud statute. United States v. Barraza, 655 F.3d 375, 383-84 (5th Cir. 2011).

AFFIDAVIT OF RICHARD C. SCHROFF - 5 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
Oo Se ND HH FH W YN

NO MB NO NYO WH NY NY NO NO Re Re Ree Re RP RPO RR S|
oN HN UN BP WH NY KH CO CO Fe nAI DH NH FB WW NY KS S&S

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 7 of 44

10. ‘Title 18, United States Code, Section 242, prohibits individuals, acting
under the color of law from depriving others of rights secured by the Constitution or laws
of the United States. The elements of 18 U.S.C. § 242 are:

a. First, the defendant was acting under color of law when he
committed the alleged acts;

b. Second, the defendant deprived an individual of a right secured by
the Constitution or laws of the United States;

c. Third, the defendant acted willfully, that is the defendant acted with
a bad purpose, intending to deprive the individual of the right.
“Sexual harassment or abuse of an inmate by a corrections officer is a violation of the
Eighth Amendment.” Wood v. Beauclair, 692 F.3d 1041, 1049 (9th Cir. 2012) (citing
Schwenk v. Hartford, 204 F.3d 1187, 1197 (9" Cir. 2000)). See also Schwenk, 204 F.3d
at 1197 (stating that “[i]n the simplest and most absolute of terms, the Eighth
Amendment right of prisoners to be free from sexual abuse [is] unquestionably clearly
established ... and no reasonable prison guard could possibly [believe] otherwise”). In
the Ninth Circuit, consensual sexual contact between inmates and guards likely is not
sexual abuse under the Eighth Amendment. However, if the sexual contact is coercive, it
may rise to a violation of the Eighth Amendment. Wood, 692 F.3d at 1048-49. In Wood,
the Ninth Circuit held that “explicit assertions or manifestations of non-consent indicate
coercion, but so too may favors, privileges, or any type of exchange for sex.” Id., at 1049
(emphasis added).

In addition, a prison guard may violate an inmate’s Eighth Amendment rights by
acting with deliberate indifference in withholding adequate medical care to address the
inmate’s serious medical needs. Wilson v. Seiter, 501 U.S. 294, 303 (1991); Hudson y.
MeMillian, 502 U.S. 1, 9 (1992).

PROBABLE CAUSE

11. As noted above, the FBI was previously unable to search the SUBJECT
DEVICE because it was password protected and the FBI lacked the technological means
to unlock the SUBJECT DEVICE to execute the search warrant. As the FBI now has that

AFFIDAVIT OF RICHARD C. SCHROFF - 6 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
Oo eo NN WN FP WW NO

NO NO NH HN WN NY WD KN NO HR He ee Re Se Se Se ee ee
oo SN DN ON FP WYO KH DGD BO Pen KH NH BW NY KF CO

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 8 of 44

ability, J am requesting that the Court issue another search warrant based upon the
previous probable cause as described in Exhibit 1.

12. In addition, in my continuing investigation, I learned from witness and
victim interviews that STOCKER used or attempted to use the SUBJECT DEVICE to
communicate with women that he victimized or attempted to victimize while working as
a corrections officer at the Aberdeen City Jail (ACJ). Witnesses also told me that
STOCKER used the SUBJECT DEVICE to document, by photographing and/or video
recording, his-actions inside ACJ that may be abusive or exploitative behavior towards
inmates. A witness also indicated that STOCKER may have used the device to document
by photographing and/or video recording an encounter with a female who was a potential
victim.

13. On July 20, 2016, during an FBI led operation that included the execution
of the search warrant that led to the seizure of SUBJECT DEVICE, I interviewed
STOCKER. Among other things, STOCKER told me and other law enforcement officers
the following:

e He had the same phone number for 20-25 years and that number is posted
on his Facebook page.

e Inthe past, he has had criminals call him, though he claimed to have never
given any inmates his personal phone number which was associated with
SUBJECT DEVICE at time of seizure.

e He never talked to any former female inmate on the phone with the
exception of one, whom he named and said he spoke with three years ago.

e A female inmate, hereinafter referred to as Victim 1, called STOCKER at
jail one time when he was working but never called aside from that
occasion.

e He never had a romantic relationship with female prisoners inside or
outside of jail, though he was accused of having one involving an incident

in a laundry room, which he said was not true.

AFFIDAVIT OF RICHARD C. SCHROFF - 7 UNITED STATES ATTORNEY
1201 Paciric AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
oc Oo IN DH HH BR WY NY

NM po N HO WY N NY LN YN HR KR HF RF RP Re Se Se ee
SoS aT HK A SP WD NY K§ DBD CSC Fe TD HB HA BP WW NN KF SG

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 9 of 44

14. interviewed Victim 1 on May 5, 2017, May 10, 2017, and August 17,
2017. Victim 1 is a female who was addicted to heroin and worked as a prostitute in the
city of Aberdeen, Washington. She has an extensive criminal history and was booked
into ACJ approximately 16 times between 2010 and 2016, a portion of which she was
under STOCKER’s supervision.

15. Victim 1 reported that she first met STOCKER through her boyfriend, who
used to work for STOCKER as a porter when he was incarcerated at the Washington
Department of Correction’s Stafford Creek Correction Center where STOCKER
previously worked. STOCKER told Victim 1 that if she ever needed anything, she
should come and see him while he was working at ACJ. According to Victim 1, she later
needed some money and came to see STOCKER at the ACJ. STOCKER had previously
told her which shifts he was working and that when she came to see him she should call
the phone outside of the jail and say that she needed to bring a hygiene item to an inmate.
Victim 1, who was out of custody at the time, did as directed, and STOCKER then let
Victim 1 in through a door of the Aberdeen Police Department (APD). Once she was
inside, STOCKER directed Victim 1 to an office within the APD. Victim 1 asked for
money, and STOCKER began unbuckling his belt and told her that the money would not
be free. Victim 1 understood that this meant STOCKER sought to have a sexual
encounter with her. Victim 1 did not want to have a sexual encounter with STOCKER.
She came up with an excuse and ran from the jail with STOCKER chasing after her
before a friend picked her up. According to Victim 1, she was very scared by this event
and believed STOCKER might seek retribution, such as having a warrant entered for her
arrest.

16. Sometime later, Victim 1 was arrested and began serving time in the ACJ.
She was sick because she was experiencing withdrawal from not being able to use heroin.
When STOCKER was on shift, Victim 1 approached STOCKER and told him, in sum
and substance, that she was ready to do what she had to do, meaning she was ready to

provide sexual contact to STOCKER. STOCKER agreed and thus allowed Victim 1 to

AFFIDAVIT OF RICHARD C. SCHROFF - 8 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
Oo Oo st DH A HR WO HN kK

NO NH BH KL BD DY WDD RD RD ee ee ee ea eee
o nN HD UN BPW HY K§ DOD CO FAH HA FP WW VY KY S&S

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 10 of 44

serve as a trustee, which meant she would be allowed out of the female jail cells for the
purpose of cleaning portions of ACJ and performing other chores at the direction of the
corrections officer on duty, and provided other privileges to her. Victim 1 said that she
knew STOCKER wanted to have a sexual encounter with her based off her previous
experience with him. At some point in time, STOCKER then took Victim 1 to the
laundry room in the ACJ where Victim 1 performed oral sex on STOCKER. According
to a number of victims and witnesses, Stocker chose the laundry room because it is not
covered by video surveillance. After the sexual contact began, STOCKER continued to
make Victim | a trustee and provided her with Nyquil, coffee, or sugar, though she was
unable to remember which item STOCKER provided on this first occasion. Victim 1
said STOCKER had led her to believe that he would get her heroin or a prescription drug
used to treat heroin in exchange for sexual favors, though he never actually provided the
drugs.

17. Victim 1 said she and STOCKER continued to exchange sexual contact
between the approximate dates of 2010 and 2016. She told me that it was never a “tit-
for-tat” relationship, where she provided a specific sexual service for a specific item or
benefit, but rather a general and standing agreement and understanding between them that
she would provide sexual services to him and, in exchange, he would provide her with
privileges and favors. She estimated that during this time period, she had a sexual
encounter with STOCKER 10 to 15 times while a prisoner in ACJ, 10 to 15 times inside
of the APD but not while serving a jail sentence at ACJ, and 10 times outside of the ACJ
or APD in the shop belonging to STOCKER’s side business. All of the sexual encounters
included oral sex, with the exception of two, which Victim 1 said included vaginal sex.
Victim 1 benefited from this exchange by obtaining fast food, NyQuil, freedom of
movement as a trustee, small amounts of money when outside the jail, and on one notable
occasion, clean needles in order to inject heroin. Also, Victim 1 has claimed that she
benefitted by not having to serve all of her jail time. For example, she said that she knew

there were occasions where she had an outstanding warrant from DOC but was not

AFFIDAVIT OF RICHARD C. SCHROFF - 9 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
Oo Oo 417 NHN A BP WD VY —

NO NYO NY YH NY NV NY NY YN KR KF RF Re ee ee ee
oOo nN DB A FP WW NY KFS CO CO CB a HR A FP WO NY KF OS

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 11 of 44

arrested on those warrants. STOCKER told her that he would not call DOC to report that
she was in custody. As a result, her supervising DOC officer could not ensure she was
taken into custody by DOC, thus allowing her to avoid additional jail time. Victim 1 also
said that STOCKER would also release her early from ACJ for good behavior or said he
would talk to the Aberdeen City Prosecutor to help with her charges.

18. While she benefitted from the sexual encounters, Victim 1 was also afraid
of retribution if she did not engage in sexual contact with STOCKER. She explained that
STOCKER had seen her use heroin in ACJ and she was afraid he could get her into
trouble as a result. Further, she said that STOCKER, while in uniform and driving an
APD vehicle, would come and find her while she was out in public and working as a
prostitute. He would sometimes ask her if she had a DOC warrant, which she often did,
and then ask her to meet him at his shop. She was afraid that if she did not meet him for
a sexual encounter at his shop, he would have her arrested on her DOC warrant.

19. Victim 1 thought she attempted to communicate with STOCKER via phone
several times. She said she used another person’s cell phone to call STOCKER at ACJ
and she received back-to-back phone calls from a restricted phone number in 2012 that
she believed could have been from Stocker. She said Stocker only tried to call her at the
very beginning of their sexual interactions. When he called her, the caller ID said
“anonymous.” She also believed she sent him a message on Facebook but did not think
he replied to her. On August 17, 2017, I searched Victim 1’s Facebook messages with
her consent and was unable to locate any messages sent between STOCKER and Victim
1.

20. On August 22, 2016 and again on May 24, 2017, I interviewed Victim 2
whom STOCKER had made sexual advances towards while she was a prisoner at ACJ.
Victim 2 made her initial complaint and was interviewed by FBI Special Agent Jeff
Stetler on June 28, 2016. Victim 2 served jail time in ACJ in approximately 2014 or
2015 for shoplifting. While in ACJ and under STOCKER’s supervision, STOCKER
transported Victim 2 to the Aberdeen Municipal Courthouse. While in court, Victim 2

AFFIDAVIT OF RICHARD C. SCHROFF - 10 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
Oo © NN OH BP WD NH

NY NY NY WN NY WY WN NHN NO eR Re RO Re Re Re Re Re
oOo S41 DN UU FP Ww NY KF CO OC Dw HTD HH BPW NY KS SC

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 12 of 44

was looking around, and she made eye contact with STOCKER when STOCKER
mouthed the words, “when are we going to fuck”, and made the motion of thrusting his
pelvis towards her. According to Victim 2, during her hearing, the judge told Victim 2
she was to be released at 6 a.m. the next morning. Victim 2 repeatedly asked another
ACJ corrections officer to be released early so she could avoid further contact with
STOCKER.

21. The next day, STOCKER arrived to release Victim 2 from the ACJ. When
he walked her out, STOCKER asked Victim 2 what the term “Respect” meant. Victim 2
knew that STOCKER had been through her phone without her permission because
Victim 2 had photographs on her phone depicting her nude. Victim 2 has a tattoo of the
word “Respect” directly above her vagina. STOCKER then told her something to the
effect of, “I want to put my face down there and do it for hours.” He also told her that he
had done things like this before, but that she was the only decent looking girl coming
through the ACJ. He told her that they could go into the laundry room and have sex, and
that he had previously brought other women in there. STOCKER told Victim 2 that he
wanted her to call him and gave her his phone number. Victim 2 felt that STOCKER was
really pressuring her to call him and get together with him for a sexual encounter. Victim
2 reported that after her encounter with STOCKER, she felt violated and disrespected,
and suffered anxiety around law enforcement. Across her three interviews, Victim 2
provided a consistent account of what occurred between her and STOCKER.

22. On May 31, 2017, I interviewed another female inmate, hereinafter referred
to as Victim 3, who STOCKER victimized. Victim 3 also witnessed STOCKER’s
victimization of another woman who was an inmate under his custody, hereinafter
referred to as Victim 4. Victim 3 was a heroin addict and working in the City of
Aberdeen, Washington as a prostitute. She was booked into ACJ approximately twenty
times between 2010 and 2015 when she was incarcerated by the State of Washington.
Victim 3 stated that her victimization included three incidents where STOCKER
attempted to have Victim 3 reveal parts of her body to him. In the first incident,

AFFIDAVIT OF RICHARD C. SCHROFF - 11 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
~ (253) 428-380
o Oo SN NHN UW BP Ww NY

NO NO NO NHN WY NY WY HN HN See eee eee ee
oO ND MH SF WY NY SK CS OO Oe HN KH NH BPW NY KF CS

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 13 of 44

STOCKER stood in the door to a cell where Victim 3 was changing from her street
clothes to jail clothes while being booked into ACJ. STOCKER refused to leave the
room and allow Victim 3 to change in privacy. Victim 3 said it was common practice to
close a screen on the door so women could change in privacy. STOCKER told Victim 3
that he would have the other women come in, tie her down, and undress her if she would
not do it herself. Victim 3 eventually changed clothes underneath her street cloths. She
said that after her refusal to change in front of him, STOCKER called her a “dirty bitch.”

23. Inthe second incident, STOCKER booked Victim 3 into the ACJ. She
requested a medium uniform. STOCKER told her she was looking thin and gave her a
small uniform. STOCKER then told Victim 3 he needed to see her breasts and if she
showed them to him, he would make sure she was released from ACJ after having served
only half of the time to which she was sentenced. He also offered her coffee, candy, and
other such items. Victim 3 refused these items and served her full four-day sentence.
Following her refusal, STOCKER put Victim 3 into an individual cell and withheld food
from her, telling her she had no right to eat there, leaving her with only a small cup of
water. After two days in a cell by herself, Victim 3 asked another officer to consult the
logbook and see why she was in an individual cell. The officer told her 1t was marked
down that she was uncooperative during booking and then moved her to the communal
women’s cell.

24. During the third incident, STOCKER pressed his body closely against the
backside of Victim 3’s body while fingerprinting her. She said that she had often been
fingerprinted, but had never been fingerprinted like that, in ACJ or any other facility, and
felt uncomfortable with the way STOCKER touched her.

25. During the interview, Victim 3 told me that she knew Victim 1, and she and
Victim 1 had twice been prisoners together inside ACJ, though never when STOCKER
was working. Victim | had told Victim 3 she was having a sexual relationship with
STOCKER. Victim 3 also knew of Victim 4 and had personal knowledge her and
STOCKER having a sexual relationship. During either 2009 or 2010, but possibly later,

AFFIDAVIT OF RICHARD C. SCHROFF - 12 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
oC Oo ND AW FF WD NO

bo bo bo ho bo bo hr bo bo e — — = — — —_ — pom —
eo TDN UN FP WY K§ CO OO Be HID HD NH FBP WY NY KY OC

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 14 of 44

Victim 3 and Victim 4 were booked into ACJ together when STOCKER was working as
the corrections officer on duty. She said that Victim 4 had previously told her that she
was in a sexual relationship with STOCKER and seeing them together in person it did
indeed appear that they were in a relationship together as they were flirtatious. On this
occasion, STOCKER selected Victim 4 to be trustee for the day and removed her from
the communal women’s cell. Victim 3 later observed the door to the laundry room closed
and heard giggling noises coming from inside. Stocker then exited the laundry room and
locked the inner door to the women’s cell, making it so that Victim 3 could no longer see
the door or hear the giggling noises. Approximately twenty minutes later, Victim 4
returned to the women’s cell. She told Victim 3 that she just had sex with STOCKER
and used a rubber glove as a condom. Shortly afterwards, STOCKER brought all the
women Baskin Robbins ice cream. Victim 3 said that Victim 4 was able to get whatever
she wanted while in jail, including ice cream, heroin, and needles. Outside of jail, Victim
3 said that Victim 4 and STOCKER’s relationship was ongoing. She was present when
Victim 4 used a prepaid cellphone to call STOCKER and was told by Victim 4 that she
was calling STOCKER. On another occasion, Victim 4 took Victim 3 to a park. There
she met STOCKER inside an SUV. Victim 3 never saw STOCKER but Victim 4 said
she had met with STOCKER. Victim 4 returned with $800 or $900, which Victim 3
thought was paid to Victim 4 to not tell anyone about her and STOCKER’ relationship.

26. On August 8, 2017, I interviewed Victim 4. Victim 4 said she did tell
Victim 3 about Victim 4’s sexual relationship with STOCKER, but that Victim 3 was not
present in the jail when it happened. She further denied having brought Victim 3 to any
meeting with STOCKER or having received money from STOCKER.

27. Victim 4 stated that she had been in ACJ on four occasions when
STOCKER was working as a corrections officer and that he made no sexual advances
towards her nor did they have any sexual contact. On her fifth time in ACJ when
STOCKER was working, she was supposed to serve seven days. During the first few

days, she was experiencing withdrawal from her heroin addiction and feeling sick. She

AFFIDAVIT OF RICHARD C. SCHROFF - 13 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
eo FF SI NWN HH BP W WHO

NO NO NY NY WN NY WN NO NO eRe] Re ee ee ee ee RR
oOo SN ON SFP WY NY SKY§ CO OHO FH HD A FB W NY KF SO

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 15 of 44

said that STOCKER provided her with ice cream and pizza, allowed her to take smoke
breaks outside of ACJ, and allowed her to work as a trustee. Victim 4 said that she felt
like she received privileges that were not afforded to other female inmates. Victim 4
thought that STOCKER was being kind and helping her through withdrawals but also
speculated that he may have wanted a sexual relationship with her. On or about the sixth
day of her imprisonment, while STOCKER was on duty, Victim 4 was taking a break
from doing laundry and smoking a cigarette outside of ACJ. When coming back into the
jail, STOCKER caught Victim 4 sneaking a cigarette into the jail and said something to
the effect of, “I may have to frisk you,” to which Victim 4 said something to the effect of,
“you might.” STOCKER then followed Victim 4 back to the laundry room, which at the
time had no video cameras. Once inside, Victim 4 told me he pulled down Victim 4’s
pants and began “fingering” her, which I understood to mean he penetrated her vagina
with his finger. STOCKER then guided Victim 4’s head down to his penis and she
performed oral sex on him. STOCKER then reached for a latex glove and suggested that
he use it as a condom. Victim 4 instead told him to retrieve a condom from her personal
property, which he did. The two then had sex which Victim 4 described as discreet and
fast. Following intercourse, STOCKER directed Victim 4 to shower and wash her
clothes and his uniform so there would be no DNA.

28. Victim 4 said that her having sex with STOCKER was consensual and that
he did not force her to do it. She said that it was exciting and like a real life pornography
film, and that she hoped to make her boyfriend, who had been unfaithful to her, jealous.

29. Victim 4 said that following the above sexual encounter, STOCKER would
have her “flash” him by motioning to her to lift up her shirt, which she would then do to
display her breasts for him. Victim 4 was transported to Gray’s Harbor County Jail
following the end of her sentence in ACJ. She said that her only additional encounters
with STOCKER were approximately a year and a half following her sexual encounter
when she went to court in Aberdeen. She said STOCKER then pinched her buttocks and

mouthed to her something about their experience in the laundry room. Victim 4 said that

AFFIDAVIT OF RICHARD C. SCHROFF - 14 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
oc Oo NHN A HR WD NY ke

NO NO WHO NY NY HN NY KN NY YR KR RR HF Fe eR
eo NN KN UO BR WH NY KH CO OBO BCH HD HA FL WH NHN KF CO

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 16 of 44

STOCKER did give her a ride in his car several times when he saw her out on the street.
She said that STOCKER wanted to have a sexual encounter with her when he gave her
these rides but that she was either unable or unwilling to. She also reported calling
STOCKER twice on the APD jail phone.

30. Once she had been transported to Gray’s Harbor County Jail following her
seven-day imprisonment, Victim 4 told Victim 3 about her sexual encounter with
STOCKER. Victim 3 then reported Victim 4’s encounter with STOCKER to Gray’s
Harbor County Jail staff as though she had been present in ACJ and a witness to Victim
4’s encounters with STOCKER. According to Victim 4, Victim 3 told the staff because
Victim 3 was jealous that Victim 3 did not receive preferential treatment in the ACJ.

31. Following Victim 3’s reporting of Victim 4’s sexual relationship with
STOCKER, the Gray’s Harbor County Sheriffs Office conducted a criminal
investigation. During the investigation, Victim 4 reported to the detective conducting the
investigation that she did have a sexual encounter with STOCKER, though STOCKER
denied the allegations. Investigators found, and Victim 4 reported during her interview
with me, that Victim 3 was not a prisoner in the jail when the sexual encounter between
STOCKER and Victim 4 was alleged to have happened. As a result of this, and a lack of
other witnesses, no criminal charges were filed against STOCKER.

32. Victim 4 also told me that she was friends with Victim 1 and was dating
Victim 1’s brother. In approximately 2014 and 2015, Victim 4 said that she would be
with Victim 1 when Victim 1 would call STOCKER from her cellphone. Victim 1 would
then go meet STOCKER in the lobby of ACJ and return with money. Victim 4 did not
hear what Victim 1 and STOCKER discussed during the phone calls and did not know
what phone numbers STOCKER or Victim 1 used. Victim 4 did say Victim 1 told her
that she was engaged in a sexual relationship with STOCKER and would receive money
in exchange for those sex acts.

33. Victim 1 also told me that she was aware of Victim 4’s sexual relationship

with STOCKER. Because of their friendship and connection through Victim 1’s brother,

AFFIDAVIT OF RICHARD C. SCHROFF - 15 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
Oo Se aI NWN A FP WW VY

NO BO WHO NO N WN NY YN YN HR Se Se Se Se Se Se ee
So aT DH NH FP WN KY DB OO Ce aT NH HH BPW YP KH CO

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 17 of 44

Victim 4 had discussed the sexual encounter she had with STOCKER with Victim 1.
Victim 1 stated during interview on August 17, 2017 that STOCKER approached her
during the above mentioned investigation into STOCKER and Victim 4’s relationship,
and asked her and her boyfriend at the time to ensure Victim 4 did not talk to law
enforcement or to testify about Victim 4 and his relationship.

Witnesses

34. On March 30, 2017 and on April 27, 2017, I interviewed a woman
(hereinafter, Witness 1) who witnessed STOCKER’s relationship with Victim 1. Witness
1 said she was friends with Victim 1. In the course of their friendship, Victim 1 told
Witness | that she was in a sexual relationship with STOCKER and receiving preferential
treatment and benefits, such as reduced jail time, from him in exchange for participation
in their sexual relationship. Witness 1 said that at some point in approximately 2012, she
smuggled heroin into ACJ. She and the other women in ACJ wanted to inject the heroin
instead of inhaling it. Victim 1 said she would ask STOCKER for needles which were
typically used to inject insulin. Witness 1 then heard Victim 1 converse with STOCKER
about the needles before she returned with them. Victim 1 told Witness 1 that
STOCKER had placed the needles in a trashcan and then given the trashcan to Victim 1
so that the women could inject the heroin. This was corroborated by Victim | during our
interviews.

35. | Witness 1 said that she knew Victim 1 had communicated on the phone
with STOCKER as she had been present when Victim | called STOCKER. Witness 1
also knew and was friends with Victim 3. Witness 1 also said Victim 4 told her she had
sex with STOCKER in the laundry room in order to be released early from jail.

36. On July 28, 2016 and September 19, 2016, I interviewed Aaron Glanz, one
of STOCKER’s former business partners at Coastal Printworks, concerning STOCKER's
business affairs, involvement with individuals engaged in drug trafficking, and his
relationships with women whom he had supervised as a corrections officer at the ACJ.

Glanz told me STOCKER took videos using his cell phone of inmates in the Aberdeen

AFFIDAVIT OF RICHARD C. SCHROFF - 16 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
0 Oo NA HW BB Ww

MO Po Bw HN HO PO KO KO ROR Ree eee ee
ao Ss BA UO FF WD NY KF OD CO eH ID NH FP WD NY YK &

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 18 of 44

City Jail who were having psychological or other disturbed episodes. In these videos,
STOCKER would encourage the individual having the episode and record it. STOCKER
would then show these videos to friends as a joke. Glanz said he never knew of any
videos to contain nudity or sexual acts. Glanz told me during a follow up interview on
August 11, 2017 that STOCKER showed him two of the videos, which he had stored on
his cell phone that he normally kept with him. The first video shows a man inside the
cell, who was “tweaking out”, which I understand from my training and experience to
mean that he was agitated and acting erratically from having used some type of illegal
drug, typically methamphetamine. Glanz could not recall what STOCKER said to the
man on the video, but STOCKER spoke to him in a condescending manner in a way that
seemed as though STOCKER intended to escalate the situation and “get a rise” out of the
man in the cell.

37. Inthe second video, which STOCKER showed Glanz after the above-
described video and at some point in approximately late 2015 or early 2016, STOCKER
showed similar antagonizing behavior toward a female inmate. The video showed the
female inmate sitting alone and on the floor inside of a jail cell. She was “babbling” and
sitting beside vomit, which appeared to be her own. Glanz told me that STOCKER said
something to the effect of, “you better clean that shit up” to the woman in an
antagonizing, facetious manner, as though he was bullying her. It also appeared as
though the woman asked STOCKER for something. Glanz could not remember exactly
what she asked for, but used as an example that she had asked for some water.

STOCKER replied with the same bulling tone something to the effect of, “aww, you want
some water?”

38. During the investigation, the FBI learned that in 2015, a female inmate sued
STOCKER and the City of Aberdeen for civil rights violations. The female inmate
alleged that STOCKER failed to provide the woman with adequate medical care. During
the investigation, I obtained records relating to the lawsuit from the woman’s attorney.

Those materials, including still photos of the video recordings, show the woman lying on

AFFIDAVIT OF RICHARD C. SCHROFF - 17 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
oOo fo ND UH FF W NO

YN NO NY BM BP NHN BP BR DN ee ee ee ep
oo sD UO BP W HO KH DT CO CO ~ HR nH SP W NYO KF CS

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 19 of 44

a bed in the women’s cell with a trail of dark brown vomit extending to the drain in the
middle of the cell. Given Glanz’s statements, I believe that the video on STOCKER’s
phone may reflect this incident. In fact, Glanz told me that STOCKER insinuated,
sometime after having shown Glanz that video, that there was a lawsuit over “the girl that
had thrown up.”

39.  Glanz also told me about a conversation he had with Jeff Timmons. J.
Timmons was STOCKER’: friend of and used to work at the Department of Corrections
Facility at Stafford Creek with STOCKER. J. Timmons told Glanz of a conversation he
had with STOCKER following the searches performed by law enforcement at his home
and at Coastal Printworks. According to Glanz, STOCKER told J. Timmons he was very
worried about what the FBI would find on SUBJECT DEVICE. He told him there was
something on his phone that was “not good” and involved a girl who was “bad" and
occurred inside Coastal Printworks. STOCKER told J. Timmons the girl had never been
in jail before.

40. Steve Timmons, a police officer in the City of Aberdeen and STOCKER’s
other business partner at Coastal Printworks, knew of a time when STOCKER hired a girl
named , whom S. Timmons knew to be a prostitute, to clean inside the
business. Glanz and 8. Timmons speculated that this may be the girl that STOCKER was
referring to in his conversation with J. Timmons.

41. On September 23, 2016, another Agent and I interviewed J. Timmons. J.
Timmons confirmed that STOCKER had told him about being worried about what the
FBI would find on SUBJECT DEVICE, as he had something on it involving a girl that
was “bad,” but whom had never been in jail before. J. Timmons also told me that he
knew of Stocker having videos he had made of prisoners who were upset or having a
psychiatric episode and shown them to people while at a bar-b-que, though he knew of

none which involved sexual conduct.

AFFIDAVIT OF RICHARD C, SCHROFF - 18 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
oOo fF NI WBN UN BP W NH

NO NO WN DH PH WN NY NY NHN YR RR RP RR Re BS Re
eo sa DH ON FPF W NY KF DD BO COC rH HD A FBP WW NY KS OS

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 20 of 44

CONCLUSION

Based on the foregoing, I believe there is probable cause that evidence, fruits, and
instrumentalities of violations of Honest Services Fraud, in violation of Title 18, United
States Code, Section 1343 and 1346, and Civil Rights offenses, in violation of Title 18,
United States Code, Section 242, are located on the SUBJECT DEVICE, as more fully
described in Attachment A to this Affidavit. Further, I believe there is probable cause
that evidence, fruits, and instrumentalities of violations of Conspiracy to Distribute
Controlled Substances and Distribution of Controlled Substances, in violation of Title 21,
United States Code, Sections 841 and 846, as further described in Exhibit 1. I therefore
request that the Court issue a warrant authorizing a search of the SUBJECT DEVICE for
the items more fully described in Attachment B hereto, incorporated herein by reference,
and the seizure of any such items found therein.

Dated this 25 day of August, 2017.

Syecial Agent Richard C. Schroff
Federal Bureau of Investigation

Subscribed and sworn to before me this > 5 day of August, 2017.

_Xbl)u,te

The Honorable David W. Christel
United States Magistrate Judge

 

AFFIDAVIT OF RICHARD C. SCHROFF - 19 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
Oo Oo NH NA FP W YN

NO NY WY NY WY WN NN WN NOB Be Re Be Se RP Pe Pe RS
on DN ON FSF W NY KH CSB OO CB I HD HH BP W WH KF CS

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 21 of 44

ATTACHMENT A
DESCRIPTION OF ITEMS TO BE SEARCHED

1) SUBJECT DEVICE: STOCKER’S iPhone which was assigned number 360-591-
1088 at the time of its seizure on July 20, 2017 and was taken from the possession
of STOCKER. The phone is currently located in an FBI secure evidence storage
facility located in Seattle, WA.

ATTACHMENT A UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-380
co SND UN F&F W YN

NO NY YY NY WN WN NY HN NO Ree Re eRe Re Re eR Oe
oo NN UO FP W NY YF OD Oo OH HIT HDB A Bh WO NPY KS CS

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 22 of 44

ATTACHMENT B
ITEMS TO BE SEIZED

The items to be seized are the following items or materials that may contain
evidence of the commission of, the fruits of, or property which has been used as the
means of committing federal criminal violations of Conspiracy to Distribute Controlled
Substances and Distribution of Controlled Substances, in violation of Title 21, United
States Code, Sections 841 and 846; Honest Services Fraud, in violation of Title 18,
United States Code, Section 1343 and 1346; and Deprivation of Civil Rights, in violation
of Title 18, United States Code, Section 242:

From 2010 to the present, all data included in the memory of the SUBJECT
DEVICE which may tend to show identity, location, purpose, plan or
knowledge of any person, organization, or personal association of STOCKER

with:

a. drug trafficking activities,
b. the exchange of sexual activity for benefits in prison, and/or

c. the deprivation of an inmate’s civil rights within a prison facility

which may include photographs and/or videos; telephone directories, address
books, or any other type of communication contact lists; content of e-mails,
text messages, voice mail, or any other type of electronic correspondence; and
evidence of phone calls, text messages, and any other electronic

correspondence such as communications logs which may be stored on the

SUBJECT DEVICE.
ATTACHMENT B - 1 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-380
Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 23 of 44

EXHIBIT 1
 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 24 of 44

AQ 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT FILED aaa LOOSE

for the
JUL 19 2016

Wester District of Washington
CLES UNS DSi

CT OORT
OFF WASNT ;

 

 

  

In the Matter of the Search of

(Briefly describe the property to be searched
ar identify the person by name and address)

Target Telephone 360-591-1088; Any safe at the Subject
Residence; Any safe located at Coastal Print Works.
see Attachment A for further details

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, which is attached hereto and incorporated herein by this reference.

 

 

 

QO

B

Zz

9S

~ ist =
t
*

located inthe —-—-_- Western District of Washington , there is now concealed (identify the
person or describe the property ta be seized);

See Attachment B-1, which is attached hereto and incorporated herein by this reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed:
© property designed for use, intended for use, or used in committing a crime;
(7 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21, U.S.C. § 846 Conspiracy to Distribute Controlled Substances

Title 21, U.S.C. § 841(a)(1) Distribution of Controlled Substances

The application is based on these facts:
See attached Affidavit

&% Continued on the attached sheet.

 

 

Applicant's signature

SPECIAL AGENT RICHARD C. SCHROFF, FBI

Printed name and title

Sworn to before me and signed in my presence.

Dae: oO hep M26, LS A beter <_¢ tte

City and state: TACOMA, WASHINGTON _. HON. J. Richard Creatura, U.S. MAGISTRATE JUDGE
Printed name and title

  

 

2016R00334
 

NO bp WN NH NH bt NKR NO S| RO RP = S| S| S| S|
So VN KH UN & WSN HSH OD Oo MON HR HH BF WY HY K&S CS

Oo 2 YN OH HH RR WwW YY =

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 25 of 44

AFFIDAVIT OF SPECIAL AGENT RICHARD C. SCHROFF

STATE OF WASHINGTON )
8S

COUNTY OF PIERCE

I, Richard C. Schroff, being first duly sworn on oath, depose and say:
INTRODUCTION
1, Iam a Special Agent (SA) with the Federal Bureau of Investigation (FBI),
and have been employed as a criminal investigator with the FBI since July of 2014. Iam
a graduate of the FBI Academy in Quantico, Virginia and have attended various other
trainings such as the U.S. Department of Justice, Asset Forfeiture/Money Laundering
Section’s Basic Financial Investigation Seminar. The FBI is responsible for enforcing
federal criminal statutes of the United States. While employed by the FBI, I have
investigated violent crime, cases of child exploitation, violations involving controlled
substances, and other criminal matters which can generally be referred to as white collar
crime. I have gained experience through training and everyday work relating to
conducting these types of investigations. As a case agent, I have been assigned to lead an
Organized Crime Drug Enforcement Task Force (OCDETF) focused on a cartel affiliated
drug trafficking organization and have also investigated individual drug dealers

responsible for distributing various controlled substances in Indian Country. As a federal

law enforcement officer engaged in enforcing the criminal laws of the United States, I am
authorized by the Attorney General to request search warrants.

2. The FBI is conducting an investigation concerning Charles Andrew
STOCKER, a Corrections Officer employed with the City of Aberdeen, Washington.
During the course of the investigation, I have learned that Charles STOCKER has formed
a relationship with Charles Daniel BOWMAN, a methamphetamine dealer in Aberdeen.
and Hoquiam, Washington. The investigation has revealed that STOCKER provides

AFFIDAVIT OF RICHARD C. SCHROFF - 1 ; UNITED STATES ATTORNEY
120] PACIFIC AVENUE, SUTTE 700

TACOMA, WASHINGTON 98402
(253) 428-380
 

oOo on DAD UW BP WY VY

NY NY NWN NH NHN BH NHN NN LK S| eK PS SO eS lS le
oo sn TA UT SF WO NY KK SC OO DBs DB wr f& Ww Ww — &S

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 26 of 44

BOWMAN and others with law enforcement information and other support in
furtherance of their criminal activity.

3. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; interviews of witnesses; my
review of records related to this investigation; communications with others who have
knowledge of the events and circumstances described herein; and information gamed
through my training and experience. Because this Affidavit is submitted for the limited
purpose of establishing probable cause in support of the application for a search warrant,
it does not set forth each and every fact that I or others have learned during the course of
this investigation. I have set forth only the facts that ] believe are relevant to the
determination of probable cause to believe STOCKER has committed violations of 21
U.S.C. § 841(a)(1) and 846 (Conspiracy to Distribute Controlled Substances) and that
evidence, fruits, and instrumentalities of that offense will be found in the following:

a. STOCKER’S cellular telephone which is currently assigned number
360-591-1088 (hereinafter the “Target Telephone”), with service provided by Verizon;
b. Any safe located at Coastal Print Works, 110 E. Wishkah Street,
Aberdeen, Washington
c. Any safe located at STOCKER’s residence, at 115 Florence Lane,
Cosmopolis, Washington (hereinafter, Subject Residence). .
SUMMARY OF INVESTIGATION
1. The Gray’s Harbor Drug Task Force (the “Task Force”) is currently
conducting an investigation into drug trafficking in Aberdeen, Washington, by a number
of individuals, including Lindsey SPARGO and her boyfriend, Charles aka “Daniel”
BOWMAN.
2. BOWMAN has seven felony convictions and 13 misdemeanor convictions,
all of which were adjudicated in a Washington State or municipal Court. His felony

convictions occurred between 1998 and 2012 and include possession of stolen property,

AFFIDAVIT OF RICHARD C. SCHROFF - 2 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 92402
(253) 428-380
 

Oo wo WN A mH BRB WwW HY Be

NY NHN N WN HN WB NH NHN KF = | KF FP Fe ee Re Se
ao sy ON WA SB Ow YD | UOlUlUlUCCOUlUlUlUCOULUhCLUNN Uhl OO CD

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 27 of 44

possession of a controlled substance with no prescription, escape, forgery, burglary, theft,
and residential burglary. His misdemeanor convictions include numerous counts of
driving with a suspended license, one count of obstructing a law enforcement officer, one
count of driving under the influence, and one count of false reporting of an emergency.
BOWMAN currently has charges pending against him, with a trial set for October 2016
for unlawful firearm possession, three counts of possession of a controlled substance, and
attempt to elude.

3. As part of the Gray’s Harbor Drug Task Force investigation, Detective
Kevin Schrader was told in three separate interviews to be careful about sharing
information with law enforcement personnel not involved with the Task Force. Various
interviewees informed Detective Schrader that STOCKER was sharing sensitive law
enforcement information with certain individuals who were not law enforcement who had
no valid purpose for receiving such information. Over time, the Task Force saw several
examples of this occur and affect their operations.

4, For example, according to the Task Force, an individual who was arrested
in the fall of 2015 had agreed to become an informant for the Task Force. Before the
informant was able to cooperate proactively, the informant was immediately cut off from
his drug supply, believed to be SPARGO, and was unable to purchase drugs from his
supplier.

5. In March 2016, Detective Schrader was monitoring phone calls made from
the Gray’s Harbor County Jail to SPARGO as part of the Task Force’s investigation. On
February 17, 2016, a phone call was made by Josh MCMANUS, a prisoner at Gray’s—
Harbor County Jail, to SPARGO’s telephone number — 360-591-4835. According to
Detective Schrader, BOWMAN answered the phone call. In the phone call, BOWMAN
told McMANUS that a “mutual friend” from Aberdeen wanted BOWMAN to tell
McMANUS that another individual (“Informant A”) was planning to do a controlled
purchase of drugs from McMANUS. BOWMAN also told McMANUS that the person
BOWMAN received the information from is 100 percent reliable. BOWMAN concluded

AFFIDAVIT OF RICHARD C, SCHROFF - 3 ‘ UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253)428-380
 

oO won HD A S&S WwW HR

NH NM NY KN NY WN NY kb NS | S| EF OS PS SF OSS
ao sy OH WU ff WH NW KH SCS BO CO ~ DW ra SP Ww HW —& BS

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 28 of 44

the call by telling McMANUS that the two could discuss the matter further in person
after McMANUS was released from the jail the following day. BOWMAN also gave
McMANUS his telephone number — 360-530-0820.

6.. According to the Task Force, at the time of the call between MCMANUS
and BOWMAN, the Task Force was indeed planning to use Informant A to purchase
drugs from McMANUS. According to Detective Schrader, in January 2016, Informant A
called Detective Schrader using the Aberdeen City Jail telephone after being arrested for
shoplifting. During the call, STOCKER took the phone from Informant A, and told
Detective Schrader that the purpose of the call was not to call Detective Schrader and
apologized. Thus, STOCKER knew of Informant A’s attempt to contact Detective
Schrader.

7. In June 2016, Sergeant Joe Strong, the supervisor of the Task Force, and I
had the opportunity to interview another informant (Informant B) who was working for
the Task Force. Informant B said they were present when McMANUS discussed how
STOCKER had told him that Informant A was an informant working for the Task Force
and intending to conduct controlled drug purchases from McMANUS. Informant B said
McMANUS claimed to have told STOCKER that he would prevent the sale of heroin to
STOCKER’s son in exchange for STOCKER’s assistance and information. Further,
Informant B informed me that two individuals sought retribution against Informant A for
his affiliation with law enforcement by attempting to run him off the road and physically
assaulting him on several occasions.

8. On January 30, 2016, Detective Schrader listened to a telephone call from
the Aberdeen City Jail from BOWMAN to SPARGO. In the call, BOWMAN discussed
missing a court appearance, and asked SPARGO if she had called STOCKER. SPARGO
said she had not.

9, Detective Schrader reviewed the Gray’s Harbor County’s listing of
employee emergency contact telephone numbers and found that the Target Telephone is

listed as STOCKER’s emergency contact telephone number.

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-380

AFFIDAVIT OF RICHARD C. SCHROFF -.4
 

we co Ss) DO ww FB WwW NH =

BS BH Nw BD RD RD ODD ORD ORD mee ee
oOo “s A Oh F&F WS HN S& CS OHO OHH A DH SP | WB & ©

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 29 of 44

10. During its investigation, the Task Force received telephone toll records for
BOWMAN ’s telephone number between February 9, 2016, and March 10, 2016. The toll
records indicate that BOWMAN and the Target Telephone had 31 contacts, including
phone calls and text messages, in the one-month period.

11. After being made aware of the relationship between STOCKER and
BOWMAN, being informed of STOCKER providing information concerning upcoming
law enforcement operations to McMANUS to thwart the Task Force’s investigation, and
receiving other allegations of misconduct by STOCKER, I opened an investigation
concerning STOCKER’s misconduct. As part of that investigation and in working with
the U.S. Attorney’s Office in the Western District of Washington, the U.S. Attorney’s
Office applied for and received approval from the U.S. District Court for the Western
District of Washington (16MJ-115) to install a pen register and trap and trace device on
the phone number associated with the Target Phone and in use by STOCKER.

12. In the course of initiating my investigation, I determined where STOCKER
lived and his places of business (other than the Aberdeen City Police Department). A
search of Washington State Department of Licensing records for STOCKER’s name
revealed that he was the registered owner of a White 2013 Toyota Tacoma with
Washington plate B94174X which was registered to Subject Residence. A search of the
subscription information database CLEAR showed several possible addresses for
STOCKER, but listed the Subject Residence as a location where utility service had been
established in STOCKER’s name and listed STOCKER as the owner of Subject
Residence in tax records for the County of Gray’s Harbor in the 2015 tax year. I also
conducted surveillance at Subject Residence. No vehicles were present at the time and a
more detailed description can be found in Attachment A.

13. CLEAR also listed Coastal Print Works, located at 110 E. Wishkah Street,
Aberdeen, Washington, as a business affiliation of STOCKER and listed him as an
officer and the registered agent. I conducted surveillance of this location and observed a
white Toyota Tacoma Pickup truck with a license plate ending in 174X. I also observed

1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380

AFFIDAVIT OF RICHARD C. SCHROFF - 5 UNITED STATES ATTORNEY
 

co OO ~~ Om CA B&B WY BD

NO NM NM NHN NN NY NN BY NH S| SB RP PO EO eS RS OO Eel
ony Dm HH S&F WwW WY KK SC OO BO DA tra BR W KH —& SS

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 30 of 44

an adult male in front of the store whom I recognized to be STOCKER from his WA
DOL photograph,

14. The records obtained from the installation of the pen register and trap and
trace device indicated that STOCKER and BOWMAN continued periodic
communication with one another. Information obtained pursuant to the order authorizing
the pen register and trap and trace device indicted that BOWMAN and STOCKER
communicated with one another on 14 occasions.

15. A large number of subscriber records obtained pursuant to that order were
businesses with which STOCKER associated in the course of operating Coastal Print
Works. However there were also a number of records which reflected contact between
STOCKER and others. Members of the Task Force were asked to review some of the
subscriber records which were obtained through that order. In their review, they
identified several individuals who had been in contact with STOCKER that they had
come to know through the course of their work with the Task Force and whom they
believed had no legitimate purpose to be in contact with a corrections officer employed
by a law enforcement agency.

16. — On July 8, 2016, BOWMAN was pulled over by the Hoquiam Police
Department and placed under arrest by members of Task Force based on probable cause
for violations of various drug offenses under the Revised Code of Washington. The
probable cause had been developed in previous law enforcement operations where
Confidential Informants (CI) acting for the Task Force had purchased methamphetamine
from BOWMAN. The vehicle driven by BOWMAN was searched by members of the
Task Force after obtaining his written consent. During the search, approximately five
and a half ounces of methamphetamine was discovered in a bag, along with a pistol. -

17. After his arrest, BOWMAN was interviewed by members of the Task
Force, a Special Agent from the Drug Enforcement Administration (DEA), and myself.
Prior to interview, Sgt. Strong advised BOWMAN of his rights. BOWMAN signed the
presented advice of rights form acknowledging that he understood those rights and

AFFIDAVIT OF RICHARD C. SCHROFF - 6 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
 

oOo So SD HH BS RH NH

NO NM WN NN KH Bw NY NY = | =| =| FSF S| SO eS S|
Oo J BD OH & wD WB —S& SG OHO wm HY KH tw BB WwW BH K& FS

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 31 of 44

wished to speak with the law enforcement officers. In the interview that followed,
BOWMAN provided the history of his relationship with STOCKER.

18. According to BOWMAN, the two met when BOWMAN was booked into
the Aberdeen City Jail in early fall 2015, when BOWMAN served a four-month prison
sentence for driving with a suspended license. During the four months, BOWMAN and
STOCKER formed a friendship which resulted in STOCKER providing certain favors to
BOWMAN. These favors included the following:

a. During September 2015, Stocker was walking BOWMAN from a
court appearance back to the Aberdeen City Jail (ACJ). During the walk, he told
BOWMAN that the Task Force was listening to his phone calls and that the other
individual currently booked in ACJ was providing the Task Force with information about
BOWMAN.

b. On one occasion, STOCKER told BOWMAN that he could get him
out of jail and on a furlough if he faked a heart attack. BOWMAN did fake a heart attack
and Stocker did release him on a furlough for the purpose of seeking medical treatment.

c. During one of the furloughs, BOWMAN called STOCKER and -
asked if STOCKER had heard anything about him. STOCKER informed him that either
the Task Force or members of Washington State Department of Corrections had been
asking about him.

d. While BOWMAN was serving his time at ACJ, STOCKER offered
to hold onto some money for him. STOCKER told BOWMAN that he would store the
money in a safe until BOWMAN wanted it back. STOCKER also told Bowman that
BOWMAN could just throw it in the back of STOCKER’S truck for him to retrieve.

19. . During the interview, BOWMAN said that he and STOCKER continued
their relationship once he had been released from ACJ in January 2016. BOWMAN said
he would occasionally call STOCKER just to say hello and talk, and on occasion,
STOCKER would cali him. During these calls, BOWMAN said he sometimes asked
STOCKER if he had heard anything that prisoners or law enforcement was saying about

AFFIDAVIT OF RICHARD C. SCHROFF - 7 UNITED STATES ATTORNEY
120] PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
 

eo SB NA Ow FF WW NM

Nw wR NH Bw NH WH WHY BH WN =| eS es oe oS oe
on HO UO SF WD NH SB CO OO TF TD DH HH FP WH HB —|& CS

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 32 of 44

him, and STOCKER would tell him, “things he heard in the loop.”- BOWMAN said that
he thinks he requested information like this from STOCKER on five to ten occasions.

20. BOWMAN said that on one occasion, in or around March 2016,

STOCKER called him and asked that he get a message to MCMANUS, which

BOWMAN agreed to do. STOCKER told BOWMAN that Informant A was working for
the Task Force and planning on doing controlled drug buys from McManus. STOCKER
told BOWMAN he wanted BOWMAN to warn McManus so he could avoid selling drugs
to Informant A. This information is consistent with what members of the Task Force
described during their review of jail calls and their interview with Informant B as
described in paragraphs 5 and 6 of this affidavit.

21. After being interviewed, I asked BOWMAN if he was willing to call
STOCKER and ask him to hold onto money for him. BOWMAN indicated that he was
and signed an FBI form FD-472 providing his permission to record that phone call.
BOWMAN then contacted STOCKER by calling the phone number associated with the
Target Telephone. -STOCKER answered the phone and said that he was currently at
work. I knew STOCKER to be working at ACJ, as I had previously received his work
schedule from the Aberdeen City Police Department. During the phone call, BOWMAN
asked STOCKER if he remembered that he had previously offered to hold onto
something for him. STOCKER said that he did, and BOWMAN then asked STOCKER
if he would be willing to hold onto some money for him. STOCKER agreed and
BOWMAN asked how he could get the money to STOCKER. STOCKER said he would
need to call him back later. This conversation was captured on two recording devices in
use by the FBI.

22. Later on the evening of July 8, 2016, STOCKER called BOWMAN from
the Target Telephone. At my direction, BOWMAN did not answer the phone call. In
subsequent text messages the two agreed to speak a short time later that evening. A short
time later BOWMAN called the Target Telephone and STOCKER answered the phone.
STOCKER said that he wanted to discuss BOWMAN’s request in person, not over the

AFFIDAVIT OF RICHARD C. SCHROFF - § UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700°

TACOMA, WASHINGTON 98402
(253) 428-380
 

Oo 6S SI DH OH FF WD YN =

Mm NH BP BO BD RD ORD BD ORD mm mm eet
OO ~FT HA torn & Ww Fe —&§ SS CO GC ~1 HR mA Bh WH WH —-= CO

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 33 of 44

telephone. STOCKER said that he was still at work but that BOWMAN could stop by
ACJ to discuss the request or wait until STOCKER left work at 11 p.m. that night.
Bowman later informed STOCKER by text message that he would not be able to meet
that night but would get in touch with him again soon.

23. On July 11, 2016, members of the Task Force and myself met again with
BOWMAN. BOWMAN said STOCKER had tried to call him over the weekend but that
he had not answered his phone. BOWMAN agreed to meet with STOCKER in person to

|| discuss STOCKER holding money for BOWMAN and record their meeting.

24. . That day, BOWMAN met with STOCKER at STOCKER’s business,
Coastal Print Works. This conversation was recorded by the FBI with the consent of
BOWMAN using equipment provided by the FBI and wom on BOWMAN ’s person.
During the conversation, BOWMAN explained to STOCKER that he had been pulled
Lover and arrested on Friday, July 8; 2016. While discussing BOWMAN’s traffic stop, a
portion of the conversation went as follows:

STOCKER: The day you called me, people were calling looking for you.

BOWMAN: Yeah...

STOCKER: Lots of people, I mean, it’s like, “hey you got BOWMAN in

custody?” No, why?

25. BOWMAN and STOCKER then discussed a previous incident where
BOWMAN was arrested and released without charges. BOWMAN told Stocker that the
July 8, 2016 arrest. was like an incident last year where he was pulled over and arrested
with a woman and then released without any paperwork. Bowman said in that incident,
“I had. ...whatever was in the console, you know what I mean?” The conversation then
continued with the following:

STOCKER: So, if you, if you think you’re going to be going away?

BOWMAN: Well, I’m thinking something is going to happen, so...

STOCKER: Like I said, I don’t want to know. I don’t want to know nothing. Just,

if you want me to hold something for you, I’ll probably do it. I’ll put it in my safe

 

 

AFFIDAVIT OF RICHARD C. SCHROFF - 9 UNITED STATES ATTORNEY
: 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
 

oOo Oo YN KR wH fP WH &

BN bo BRD BD BRD BD BD OB OR eee
eo 4 DH UT Fh WY WB SB SF Oo Oo tI DH we Rm WwW NH =

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 34 of 44

at home. It’s safe. And, uh, I mean, I guess I can find out how much time you get

through your girl.

BOWMAN: Yeah, well yeah, yeah she would know. Right, I mean, yeah yeah

she’ ll know...

26. BOWMAN and STOCKER then discussed whether or not BOWMAN
should tell his girlfriend, SPARGO, about the money he would be leaving with
STOCKER or not. BOWMAN said that he would not want SPARGO going to
STOCKER for money and would not want STOCKER providing the money to anyone
without BOWMAN’ permission. STOCKER shows concern that his holding the money
for BOWMAN could be used against him in the following exchange:

STOCKER: I’m just saying, say for instance you were to want me hold a bunch

of money and then she would come to me and say, “Hey. I want a thousand

bucks,” and I’m like, hmm Fuck you..

BOWMAN: Yeah no

STOCKER: Would it be best just not to even fucking tell her that way that she

can’t use it against me and go either give me the thousand dollars...

BOWMAN: yeah or I’m gunna fucking...

STOCKER: yeah you see what I’m saying?

BOWMAN: yeah

27. BOWMAN and STOCKER then decided that SPARGO should not know
STOCKER is holding the money and go on to further discuss the logistics of how
STOCKER will receive and store the money. STOCKER said, “What I could do is, I
could take that money, say it is, I’ll seal it and it just remains sealed and, 1’ll ter [sic]...
I'll, I'll put it in the safe and...it’s gone.” The two also discussed what will be done if
something happened to STOCKER like getting into a car accident. Bowman tells
STOCKER that the amount of money he will hold onto will probably be at least $10,000,
to which STOCKER replied, “That’s nothing.” STOCKER then said that he has that
much money there in his office safe. He then told BOWMAN, “that’s my safe,” and

AFFIDAVIT OF RICHARD C. SCHROFF - 10 UNITED STATES ATTORNEY
120] PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 92402
(253) 428-380
 

Oo © YN HK rH HB WwW NS

N N N N NH NN WD RO wt
aon DB UO fF WwW NY SK OO OO FCF AN HD A FS YW LH —=& CS

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 35 of 44

“I’ve got a safe inside that safe...” They discussed BOWMAN buying a briefcase safe
that he could put the money into or a fireproof lockbox.

28. After discussing STOCKER’s potential to hold money for BOWMAN,
BOWMAN asked “you haven’t heard anything have you? Anything about, nothing going
around the fucking...?” STOCKER said that he has not but it has been busy, “down
there.” In my training and experience, I believe STOCKER was referencing the
Aberdeen Jail. STOCKER said he has been on vacation and has an additional period of
vacation coming up but he has ‘not heard anything about BOWMAN. STOCKER then
went on to say that the Task Force has been really busy lately doing controlled buys but
they do not tell him anything. STOCKER also said there is an informant that meets with
a member of the Task Force who parks his/her car in the rear of the Aberdeen Police
Station, but STOCKER does not know who the informant is. BOWMAN then says, “I
mean, you just gotta assume that everyone is a fucking...” to which STOCKER interrupts
by saying, “yeah, you do! You really do. They'll sell you all out.”

29. BOWMAN and STOCKER continue to make small talk for a brief period
of time before beginning to end the conversation as follows:

STOCKER: Yeah so just let me know

BOWMAN: Yeah, yeah, it’ll probably be...

STOCKER: .. like I said what I would probably do is you just leave me that and

I’ll have the instructions if something happens to me, then it, it goes.

BOWMAN: Ok

STOCKER: But

BOWMAN: Yeah...[mumbling]...I mean I’m not just going to bring it in here in

a fucking...yeah just bring it in? Ok

STOCKER: Yeah, call me before you do it

BOWMAN: Right

STOCKER: Then, ya know, | can... can put it.

BOWMAN: yeah

AFFIDAVIT OF RICHARD C. SCHROFF - 11 UNITED STATES ATTORNEY
. 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-380
 

Oo So YN DH HH Bh WD hw

ww NN Ww WH BD ON ORO OD mm mip
oan DBD Uw BP WwW bw S&S S&S UO Ory A A SB W NHN & S&S

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 36 of 44

STOCKER: Then I can put it in there.

BOWMAN: Yeah ok

STOCKER: Just, ya know, whatever... whatever you’re going to have in there I

don’t care. Whatever, I don’t really want to know. I mean, if you want me to have

the combination or a key to it let me know, and then ya know ‘cause if someone
needs, if you’re gonna...

BOWMAN: Yeah

STOCKER: Should there be a reason to take money out of it? Not really?

30. | The two then briefly discuss the potential for BOWMAN ’s child to have
access to the money, but BOWMAN explains that he will try to set it up so that is not
necessary. On the recording, I heard BOWMAN stand and begin walking. There is then
some small talk before BOWMAN departs Coastal Print Works. I observed BOWMAN
exit Coastal Print Works and depart the area in his vehicle at approximately 5:06pm.

31. In my investigation, I obtained and reviewed account information for
STOCKER’s personal checking and savings accounts as well as the checking and savings
accounts for Coastal Print Works. STOCKER has established checking and savings
accounts with Twinstar Credit Union which he holds jointly with his wife. In my review
of STOCKER’s checking account for the months of January through March 2016, the
ending account balance ranged from $2,332 to $2,828. During that time period, the only
large deposits were direct deposits made from the City of Aberdeen for STOCKER’s
salary and from Cosmopolis Schools, which I believe to be salary payments for
STOCKER’s spouse. The total per month deposits for these payments was
approximately $6,200. For the months reviewed, there were no checks written to cash,
and no large Automated Teller Machine (ATM) withdrawals, and only one significant
cash deposit of $700 in the month of January.

32. My review of the checking account for Coastal Print Works for the months
of January through March of 2016 showed the following activity:

/
AFFIDAVIT OF RICHARD C. SCHROFF - 12 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-380
 

So oOo SN DH TA mB WH BW re

MY HM NHN HM HN NN Se Se ee ee ee ee
ao nN HD Ow F&F WH HY K& OD BO WAY HD A Bh WH LH KS GS

Case 3:17-mj-05137-DWC

Document 7 Filed 07/23/20 Page 37 of 44

 

 

 

 

 

 

 

 

 

Month Account Deposits | Withdrawals/Checks | End Balance
January Saving $1,613 $1,609 $64
Checking $8,431 $8,766 $1,163
February | Saving $2,346 $0 $2,411
Checking $12,498 $11,940 $1,721
March Saving $8,105 $7,910 $2,607
Checking $28,566 $28,111 $2,175

 

 

 

 

 

 

 

During this time period, there were no cash withdrawals. No checks were written to cash.
There were two significant cash deposits made to the checking account in the month of
February 2016 in the amount of $800 and $840.
SUMMARY OF PROBABLE CAUSE

33. [believe there is probable cause to search and seize the Target Telephone
as the facts set forth in this affidavit show that it has consistently been used by
STOCKER to communicate with BOWMAN, whom STOCKER knows to be involved
with the distribution of illegal drugs. In their communications, STOCKER has shared
privileged law enforcement information with BOWMAN. I believe the purpose of
sharing this privileged information is to aid BOWMAN, McMANU S, SPARGO, and
likely others in avoiding detection and arrest at the hands of the Task Force or other law
enforcement, thus aiding and supporting their illegal drug business as a conspirator.
Further, I believe it likely that STOCKER has provided assistance similar to that which
he has provided to BOWMAN to others involved participating in the illegal sale of-drugs.
I believe I will find evidence, as further described in Attachment B to this affidavit, of
this activity on the Target Telephone. |

34. I believe there is probable cause to search for and seize evidence, as further
described in Attachment B to this affidavit, from any safe located at Coastal Print Works.
In their communications, STOCKER told BOWMAN, whom STOCKER knows to be
involved with the distribution of illegal drugs, that he was willing to hold onto a large

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
. TACOMA, WASHINGTON 98402
(253) 428-380

AFFIDAVIT OF RICHARD C. SCHROFF - 13
 

Oo oN DBD HH SF W NH

ao SID OH F&F Ww HH &§ S&F 6 SF ATH A FP WwW YH —=

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 38 of 44

amount of money for him. STOCKER also told BOWMAN that he was willing to hold
onto anything, but told BOWMAN he did not want to know anything about what he was
holding. Based upon the facts set forth above and my training and experience, I believe
STOCKER was indicating a willingness to hold narcotics for BOWMAN. Further,
STOCKER claimed that he has at least $10,000 in a safe located at Coastal Print Works.
Based on my analysis of Coastal Print Works’ and STOCKER’s financial accounts which
show very little in cash activity, as well as STOCKER’s previous communications with
BOWMAN, I believe it likely that these safes will contain evidence, fruits, and
instrumentalities of violations of 21 U.S.C. § 841(a)(1) and 846.

35. [believe there is probable cause to search for and seize evidence, as further
described in Attachment B to this affidavit, from any safe located at Subject Residence.
During their June 11, 2016 meeting, STOCKER told Bowman that, “Just, if you want me
to-hold something for you, I’Il probably do it. I'll put it in my safe at home.” Based on
this, and the same information presented in the preceding paragraph, I believe it likely
that these safes will contain evidence, fruits, and instrumentalities of violations of 21
U.S.C. § 841(a)(1) and 846. |

CONCLUSION

Based on the foregoing, I believe there is probable cause that evidence, fruits, and
instrumentalities of violations of 21 U.S.C. § 841(a)(1) and 846, are located on the
Target Telephone, any safe in use by STOCKER located at Coastal Print Works, 110 E.
Wishkah Street, Aberdeen, Washington, and in any safe in use by STOCKER located at
STOCKER’s residence, at 115 Florence Lane, Cosmopolis, Washington, as more fully
described in Attachment A to this Affidavit. I therefore request that the court issue a
warrant authorizing a search of the Target Telephone, safes in use by STOCKER at
Coastal Print Works, and safes in use by STOCKER at STOCKER’s residence for the

if
if
if
AFFIDAVIT OF RICHARD C. SCHROFF - 14 UNITED STATES ATTORNEY
1201 PaciFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-380
 

Oo 6 ~s WwW Hm FSB WH NK =

Me Mw NM hw NH NHN NN NOR RH eR OB Se ee oe
on HA Uh & YW Hw BSH BD Oo wD HD HH FR WH LY —= S&S

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 39 of 44

items more fully described in Attachment B hereto, incorporated herein by reference, and

the seizure of any such items found therein.
Datedthis _day of July, 2016.

 

Spetial Agent Richard C. Schroff
Federal Bureau of Investigation

Subscribed and sworn to before me this res _ day of Zoe y_, 2016.

Sido! Pmt

Tke Honorable.f. Richard Creatura
United States Magistrate Judge

AFFIDAVIT OF RICHARD C. SCHROFF - 15 UNITED STATES ATTORNEY
1202 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON $8402
(253)428-380
Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 40 of 44

AO 93 (Rev. §2/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Western District of Washington

In the Matter of the Search of
(Briefly describe the praperty to be searched

)

)

or identify the person by name and address) ; } Case No. |} 77 L

Target Telephone 360-591-1088; Any safe at the Subject ) / 7O
Residence; Any safe located at Coastal Print Works.

see Attachment A for further details

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Westen  _—s_—séDistrictof = sss Washington — |
(identify the person or describe the property to be searched and give its location):

See Attachment A, which is attached hereto and incorporated herein by this reference.

The person or property to be searched, described above, is believed to conceal fidentify the person or describe the
property to be seized):

Please see Attachment B for items to be seized, which is attached hereto and incorporated herein by this reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant on or before = __ A. viescr), 2076
{not to exceed 14 days)
B in the daytime 6:00 a.m. to 10 p.m. C1 at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken,

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by jaw and promptly return this warrant and inventory to United States Magistrate Judge
Any U.S. Magistrate Judge in Western Dist. of WA .
(name)

G I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial}, and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) Ci for days (not to exceed 30).

(9 until, the facts justifying, the later specific date of ee

Date and time issued: _2L¢ Leb 20d An. - SR Koga, ie 1K
(signature

City and state: Tacoma, Washington Hon. J. Richard Creatura, United States Magistrate Judge
Printed name and title

2016R00334

 
 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 41 of 44

AG 93 (Rev, 12/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

Date:

 

Executing officer's signature

 

Printed name and fitle

 

 

2016R00334
 

Oo © 1 DA th B&B WH NH

Mm Ww NH BH BH HN BH BRO RO Rw mk
on A HB WH HY SK So BO OO HY HR HH Hh WwW WH KS CO

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 42 of 44

ATTACHMENT A
LOCATIONS TO BE SEARCHED

1) Target Telephone: STOCKER’S cellular telephone which is currently assigned
number 360-591-1088, with service provided by Verizon Wireless _

2) Any safe located at the Subject Residence: 115 Florence Lane Comopolis, WA.
The subject residence is more fully described as a single family home painted light
brown, with white trim, and dark colored shutters and front door. The number
“115” is visible on the front of the structure next to the white garage door. Subject

Residence is picture below:

 

3) Any safe located at Coastal Print Works: 110 E. Wishkah St. Aberdeen, WA.
Coastal Print Works is more fully described as a single entry store front business
with “Coastal Print Works” posted in the store window, and an orange trimmed
logo. The location faces to the Southeast and is located on East Wishkah Street
between South I street and South Broadway Street.

ATTACHMENT A UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-380
 

Oo Oo NA HA BB WwW NH

NH NN WwW MN NR Bh BD ORD ON wm i ie
ao “SDA th SF WH NY RK SF BO wm HR A FB WH NHN FSF ©

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 43 of 44

ATTACHMENT B
ITEMS TO BE SEIZED

The items to be seized are the following items or materials that may contain

evidence of the commission of, the fruits of, or property which has been used as the

means of committing federal criminal violations of Title 21, Sections 841(a)(1) and 846:

1)

2)

3)

4)

5)

6)

Any controlled substances;

Drug Transaction Records: Documents such as ledgers, receipts, notes,
communications, and similar items relating to the acquisition, transportation,
and distribution of controlled substances;

Customer and Supplier Information: Items identifying drug customers and
drug suppliers, such as, telephone records, personal address books,
correspondence, diaries, calendars, notes with phone numbers and names,
“pay/owe sheets” with drug amounts and prices, and similar items;

Cash and Financial Records: Currency and financial records that show
imcome from drug trafficking, including bank records, safe deposit box records
and keys, credit card records, bills, receipts, tax returns, vehicle documents,
and similar items; and other records that show income and expenditures, net
worth including receipts for personal property, negotiable instruments, bank
drafts, cashier’s checks, and similar items; -

Photographs: Photographs, video tapes, digital cameras, and similar items
depicting the property occupants, suspected buyers or sellers of controlled
substances, firearms, controlled substances, drug distribution paraphernalia,
and assets derived from the distribution of controlled substances;

All data included in the memory of the Target Telephone which may tend to
show the identity, location, purpose, plan or knowledge of any person,
organization or association involved with drug trafficking activities, including,

but not limited to, telephone directories, address books, e-mails, text messages,

ATTACHMENT B - 1 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-380
Oo 6&6 V1 DH HH BB WH NH me

Me NM NH HN & BR BO ND ORDO mp
ao v7 DW wm Sf WwW HY KY OBS OO wt ID DH A HB W NH —&

 

 

Case 3:17-mj-05137-DWC Document 7 Filed 07/23/20 Page 44 of 44

voice mail, electronic correspondence, evidence of recent mobile phone calls

or text messages and other electronic data or records.

ATTACHMENT B - 2 UNITED STATES ATTORNEY
120] PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-380
